Citation Nr: 0800211	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  00-01 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to an increased rating for the residuals of a 
right knee injury, currently evaluated as 20 percent 
disabling.  

2.	Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	Melinda K. Hart, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from September 11, 1973, to 
October 5, 1973.  

This case comes, in part, to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied a rating in excess of 20 percent 
for the residuals of a right knee disorder.  

The Board likewise denied the appellant's claim for an 
increased rating for the residuals of a right knee injury in 
a March 2001 decision.  The appellant appealed the Board's 
denial to the United States Court of Appeals for Veterans 
Claims (Court), and the Board's decision was vacated pursuant 
to an August 2001 Order, following a Joint Motion for Remand 
and to Stay Further Proceedings.  The parties requested that 
the Court vacate the Board's March 2001 decision regarding 
the denial of an increased rating and remand the matter so 
that the Board could provide notifications meeting the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  The Court granted the joint motion and remanded the 
case to the Board.

The Board subsequently remanded the case to the RO in June 
2003.  The case was returned to the Board which again denied 
a rating in excess of 20 percent for the right knee injury 
residuals in a November 2004 decision.  The case was returned 
to the Court and again returned to the Board by Court order 
dated in October 2006.  

While the matter relating to the right knee was pending, 
service connection was granted for degenerative arthritis of 
the left knee, with a 10 percent rating being awarded.  The 
veteran appealed this initial rating so the propriety is 
before the Board.  Fenderson v. West, 12 Vet. App. 119 
(1999).  




FINDINGS OF FACT

1.	In July 1997, the veteran's right knee disorder was 
manifested by extension lacking 15 degrees, with flexion to 
130 degrees, stable ligaments, and little additional 
functional impairment of the knee.  

2.	The veteran's right knee disorder is currently manifested 
by limitation of motion that is noncompensable under the 
schedular diagnostic codes, with limitation of function due 
to pain and repetitive use pain.  Additional ligament 
instability or subluxation is not demonstrated.  

3.	The veteran's left knee disorder is currently manifested 
by limitation of motion that is noncompensable under the 
schedular diagnostic codes, with some additional limitation 
of function due to pain and repetitive use pain.  Additional 
ligament instability or subluxation is not demonstrated.  
Findings are essentially similar to the impairment shown on 
the right knee.

4.  Evidence on file reveals that [redacted]and [redacted]
[redacted] and [redacted] and [redacted] as the town name are used in 
mailings essentially interchangeably, without any mail being 
returned as undeliverable.


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 20 percent for the 
residuals of a right knee injury have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Codes 
5010, 5061 (2007).  

2.	The criteria for an initial rating of 20 percent, but no 
more, for degenerative arthritis of the left knee have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 
5010 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in April and August 2004, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In notification letters furnished regarding other 
disorders in September and December 2006, the veteran was 
also provided with all necessary information regarding the 
ratings and effective dates of the awards.  

The veteran is claiming an increased rating for the residuals 
of a right knee disorder for which service connection was 
granted on the basis of aggravation in a 1975 rating 
decision.  The current 20 percent rating was assigned at that 
time.  The Board has reviewed the entire evidence of record 
since the veteran's current claim, beginning with the initial 
examination following the veteran's claim, which was 
performed in September 1997.  

It is noted that the veteran was scheduled for a compensation 
examination of his knee in May 2004, but did not report for 
the examination.  There were allegedly problems with the 
address used for the notification and the case was returned 
by the Court, in part, so that it could be determined whether 
proper notification of the examination had been provided in 
fact.  After reviewing the record, the Board concludes that 
the evidence overwhelmingly indicates that all notice letters 
were sent to an appropriate address and none were returned as 
undeliverable.  Since at least April 1999 letters were sent 
to the [redacted] address.  In fact review of the record 
since April 1999 reveals that mail has variously been sent to 
[redacted] and [redacted], in the town of [redacted] or 
[redacted].  In no instance does the record reveal that any of 
the letters were returned for inappropriate address or were 
returned as undeliverable.  As to the pertinent examination, 
it is indicated that the letter was sent, and that the 
veteran did not report.  There is no contemporaneous decision 
that the letter was returned.  Appellant was informed in a 
subsequent supplemental statement of the case that he had not 
appeared for the exam and there is not timely indication that 
he did not receive notice.  That matter was first raised 
before the Court, and the contention is not otherwise 
supported by any evidence on file as indicated.

Moreover, as there has been subsequent examination of both 
knees, and that there was an earlier examination in 2003, the 
record is as complete as possible and the matter concerning 
the notice is essentially moot.

An examination was conducted by VA in July 1997.  At that 
time, the veteran's history of knee injury and subsequent 
surgery was reported.  Regarding the current status of the 
knee, he stated that it was not good.  He reported difficulty 
walking up stairs and of locking, swelling and giving way.  
Examination of the right knee showed a 20 cm linear, 
vertically oriented scar on the anteromedial aspect.  
Circumference of the calves at corresponding levels was 17.5 
inches on the left and 17 inches on the right.  The 
circumference of the thighs at the lower third level was 18.5 
inches on the left and 17.5 inches on the right.  There 
appeared to be disuse atrophy of the right thigh musculature.  
Knee extension on the right was 15 degrees.  Flexion was to 
130 degrees.  He was able to squat about three-quarters of 
the way down to the haunches.  There was no instability of 
the right knee.  McMurray's sign was negative, bilaterally.  
Patellar grinding test was markedly positive on the right and 
mildly positive on the left.  During this testing, the 
veteran flinched and complained of discomfort.  There was 
roughness of bearing surface of the right patella.  Apley's 
restriction and compression tests were negative, bilaterally.  
There was no laxity of the cruciate or collateral ligaments 
of either knee.  There was no soft tissue swelling, redness, 
or increased heat around the right knee joint.  X-ray studies 
showed synovitis and low grade osteoarthritis.  The diagnosis 
was postoperative status, repair of right fractured patella 
with a well healed scar, subjective complaints, 
chondromalacia patella and other objective observations as 
noted.  

When seen privately in September 1998, essentially similar 
history was recorded.  Motion was from -5 degrees of 
extension to 125 degrees.  There was tenderness at the knee.  
There was no effusion.

An October 2002 revealed Grade IV chondromalacia of the right 
knee with moderate medical compartment arthritis.  There was 
no evidence of meniscal or ligament tear.

An examination was conducted by VA in January 2003.  (The 
notice was sent to [redacted], in the town of [redacted].)  At 
that time, the veteran's claims folder was reviewed by the 
examiner.  On physical examination, the veteran walked with a 
normal gait.  There was no varus or valgus angulation of 
either knee.  The veteran could squat about half way to the 
haunches.  There was a well-healed linear scar on the 
extensor aspect of the right knee.  Another, shorter scar was 
noted on the extensor aspect of the left knee.  Knee 
extension was to zero degrees, bilaterally.  Flexion was to 
120 degrees on the right and 130 degrees on the left.  
McMurray's sign was negative bilaterally.  There was no 
laxity of the cruciate or collateral ligaments of either 
knee.  Patella grinding test was positive bilaterally.  There 
was roughness on the bearing surfaces of both patellae, with 
the veteran grimacing in pain during these maneuvers.  The 
veteran was noted to have bilateral chondromalacia patellae 
that was symptomatic and quite advanced.  The circumference 
of the thighs a the lower level was 18 inches on the left and 
17 inches on the right.  The circumference of the knees was 
16 inches bilaterally.  The circumference of the calves at 
the corresponding levels was 17.5 inches, bilaterally.  There 
was no redness or increased warmth around the knees, but 
there was slight effusion noted on the extensor surface of 
the right knee.  Apley's restriction and compression tests 
were equivocal bilaterally.  

The examiner summarized that the veteran had bilateral knee 
arthrotomies, two or three on the right and one on the left.  
One had been performed prior to service, but the veteran had 
injured his knee again during service that subsequently led 
to his early discharge.  Over the years, the problem had 
increased in discomfort and more surgery was required.  The 
examiner stated that the knee disorder had increased in 
severity and that an arthroplasty should be considered in the 
future.  The examiner stated that the left knee problem was 
at least as likely as not related to the service-connected 
right knee disorder.  The diagnoses were status post right 
knee arthrotomies, post-traumatic osteoarthritis, and severe 
chondromalacia patella, with subjective complaints and 
objective findings; and degenerative arthritis of the left 
knee, post-traumatic.  

In May 2004, a letter was sent to the [redacted] address in 
the town of [redacted] for a physical examination, scheduled 
later that month.  There is no indication that the letter was 
returned, and it is indicated that appellant did not show.  
There is further indication in the supplemental statement of 
the case that he was notified that he did not appear, and he 
did not claim, until this case had been appealed to the 
Court, that he did not receive notice.  As noted above, there 
has been subsequent examination of the veteran.

An examination was conducted by VA in June 2006.  It was 
noted that the veteran had right knee pain and had developed 
left knee pain as a result of favoring the right knee.  He 
suffered symptoms such as weakness where he could not stand 
for prolonged periods or ascend stairs without having to pick 
the lower left leg up with his hands.  Swelling occurred on 
occasion, giving way especially while ascending stairs.  The 
pain occurred constantly.  The pain was burning, aching, and 
sharp in nature.  He had functional impairment such that he 
could not walk or stand for prolonged periods of time.  He 
could not bend or stoop repetitively.  He had difficulty 
ascending stairs at home.  

Examination showed signs of tenderness and significant bony 
hypertrophy noted on the lateral aspect of the knee.  
Tenderness over the medial and lateral joint line and 
inferior to the patella was also noted.  The left knee showed 
signs of tenderness and slight bony hypertrophy of the knee 
was noted laterally.  The tenderness was also over the medial 
and lateral joint line and inferior to the patella.  Crepitus 
was noted in both knees.  Range of motion of the right knee 
was from minus 10 degrees extension to 95 degrees flexion, 
with pain noted at 70 degrees.  Extension on the left was to 
minus 18 degrees and flexion was to 100 degrees, with pain at 
90 degrees.  On the right, joint function was additionally 
limited by repetitive use pain and had a major functional 
impact.  Joint function on the right was not additionally 
limited by repetitive use fatigue, weakness, lack of 
endurance or incoordination.  On the left, joint function was 
additionally limited by repetitive use pain and pain had a 
major functional impact.  The joint function was not 
additionally limited after repetitive use fatigue, weakness, 
lack of endurance or incoordination.  The anterior and 
posterior cruciate ligaments were normal on the right as was 
medial and lateral meniscus testing.  This testing was also 
normal on the left.  The diagnosis was degenerative arthritis 
of the left knee.  The effect of the condition on the 
veteran's usual occupation was that he could not stand for 
prolonged periods as he walked, that he could not bend or 
stoop repetitively and that he had difficulty ascending 
stairs at home.  

An examination was conducted by VA in January 2007.  At that 
time, the veteran described symptoms such as weakness of the 
knees and swelling at times.  He suffered pain in both knee 
joints.  The pain occurred constantly and was burning, aching 
and sharp in nature.  The pain was elicited by physical 
activity and stress.  It was relieved by medication.  He 
related incapacitating episodes as often as four times per 
year, which lasted for two days.  Over the past year he had 
had four such incidents that lasted a total of eight days.  
He had functional impairment relating to an inability to 
ambulate without pain.  Examination showed that the veteran 
required knee braces for ambulation.  Range of motion was 
from zero degrees extension to 90 degrees flexion, with pain 
occurring at 90 degrees flexion, bilaterally.  The veteran's 
joint function was additionally limited by repetitive use and 
pain.  There was no additional limitation due to fatigue, 
weakness, lack of endurance or incoordination.  Ligament 
stability testing could not be performed because the veteran 
was in too much pain.  He had recently had a Cortisone shot 
to each knee and stated that they were actually better than 
usual for this reason.  X-rays showed moderately advanced 
degenerative joint disease of the right knee and patella and 
mild to moderate degenerative joint disease of the left knee 
and patella.  The diagnoses were degenerative joint disease 
of both knees, with pain, stiffness, decreased range of 
motion, and pain.  The examiner stated that the veteran's 
knee arthritis severely limited his ability to exercise, 
ambulate and to stand for prolonged periods of time.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In addition, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov 19, 2007).  The analysis herein 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

It is noted that, in rating musculoskeletal disabilities, 
38 C.F.R. § 4.40 (regarding functional loss) must be 
considered apart from and in addition to the appropriate 
Diagnostic Codes in the VA Schedule for Rating Disabilities.  
See DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 (1995).  
The Board, in its review of the ratings that have been 
assigned for the veteran's bilateral knee arthritis, has 
taken the veteran's complaints of pain and functional 
impairment into consideration, where appropriate.

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

For slight impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; for 
moderate impairment of the knee, with recurrent subluxation 
or lateral instability, a 20 percent rating is warranted; a 
30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  A 30 percent rating requires that 
flexion be limited to 15 degrees.38 C.F.R. § 4.71a, Code 
5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  A 30 percent rating requires that 
extension be limited to 20 degrees 38 C.F.R. § 4.71a, Code 
5261.  

In cases where there are distinct disabilities caused from 
arthritis of the knee as well as other impairment of the 
knee, separate evaluations may be assigned.  See VAOPGCPREC 
23-97.  If a rating is assigned under the provisions for 
other knee impairment (38 C.F.R. § 4.71a, Code 5257) a 
separate 10 percent rating may be assigned where some 
limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98.

The evaluation of the veteran's right knee that was performed 
in July 1997 was significant for limitation of extension to 
15 degrees on the right.  This supports the 20 percent 
evaluation that was assigned and may be increased by 
additional functional limitation.  The examination report, 
however does not show additional function impairment at that 
time.  The veteran reportedly had some difficulty climbing 
stairs, and there was some disuse atrophy of the right thigh, 
but there was no soft tissue swelling and no laxity of the 
ligaments noted.  For this reason, it is not found that a 
rating in excess of 20 percent was noted on the basis of this 
examination.  No additional disability on the basis of other 
impairment has been demonstrated.  

In January 2003, the range of motion of the right knee was 
much improved, with extension to zero degrees and flexion to 
120 degrees.  There was, however, some effusion noted and 
functional impairment documented by the examiner in the form 
of interference with the veteran's ability to work.  The 
examiner stated that he believed that the functional 
impairment had worsened.  For this reason, the 20 percent 
evaluation was maintained, but a rating in excess of this 
level is not found to be warranted.  In this regard, it is 
noted that the limitation of the veteran's range of motion of 
the right knee was noncompensable under the criteria such 
that a 10 percent award on the basis of limitation of motion 
is demonstrated.  The additional functional impairment is not 
shown to be more than 10 percent disabling and there is no 
subluxation or lateral instability that would warrant a 
separate award other the evaluation for other impairment.  As 
such, a rating in excess of 20 percent is not shown to be 
warranted on the basis of this examination.   

Similarly, the two more recent examinations that have been 
performed do not provide a basis for a rating in excess of 20 
percent for the right knee disorder.  Limitation of motion 
that is compensable under the diagnostic criteria is not 
shown such that a 10 percent rating on the basis of 
noncompensable limitation of motion of the veteran's right 
knee is warranted.  Additional functional impairment 
continues to be demonstrated but only for repetitive use pain 
and pain.  There is no functional impairment on the basis of 
fatigue, weakness, lack of endurance or incoordination.  
Therefore more than an additional 10 percent rating on the 
basis of functional impairment is not shown.  Neither is 
ligament laxity or instability, which could warrant a 
separate additional 10 percent rating demonstrated.  Under 
these circumstances, the criteria for a rating in excess of 
20 percent is not warranted.  This is the appropriate rating 
for the entire period on appeal.

Regarding the veteran's left knee disorder, the Board finds 
that the limitation of motion warrants a 10 percent rating 
with an additional 10 percent evaluation assignable on the 
basis of functional impairment due to pain and repetitive use 
pain.  The symptoms of the left knee are, in fact, virtually 
identical to that of the right by the time the veteran was 
provided the evaluation in January 2007.  Therefore, a 20 
percent rating is warranted for the disability of the left 
knee.  No additional disability is warranted for this knee, 
as already discussed above regarding the right knee.  That 
is, there is no evidence of laxity or subluxation, nor is 
there other limitation of motion or function which would 
support a higher rating.  This is the appropriate initial 
rating for the entire appeal period.


ORDER

A rating in excess of 20 percent for the postoperative 
residuals of a right knee injury is denied.  

An initial rating of 20 percent, but no more, for 
degenerative joint disease of the left knee is granted, 
subject to the controlling regulations governing the payment 
of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


